Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 11, 2018

                                       No. 04-18-00475-CV

                         IN THE INTEREST OF N.F.M. AND S.R.M.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00070
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
         Appellant has filed a motion for an extension of time to file the appellant’s brief because,
in part, appellant’s motion for en banc reconsideration regarding this court’s briefing order is still
pending. Appellant requests an additional 20 days from the date this court rules on appellant’s en
banc motion. We grant the motion for an extension of time in part and ORDER that the deadline
for redrawing the appellant’s brief, set by this court’s September 21, 2018 order, is suspended
pending further order of this court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court